Citation Nr: 0718337	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-31 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left shoulder, 
status post-surgery.  

3.  Entitlement to an initial rating in excess of 10 percent 
for episodic myotonia with muscle stiffness, right upper 
extremity, and carpal tunnel syndrome, right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1992, and from May 1993 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for degenerative joint disease of the 
lumbosacral spine.  He was also denied a disability rating in 
excess of 10 percent for a left shoulder disability.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  In January 2007, the veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  

This appeal also arises from a February 2006 rating decision 
which denied the veteran an initial rating in excess of 10 
percent for episodic myotonia with muscle stiffness, right 
upper extremity, and carpal tunnel syndrome, right wrist.  In 
January 2007, he filed a notice of disagreement regarding 
this initial rating determination.  

The issue of entitlement to an increased initial rating for 
myotonia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the 
lumbosacral spine results in chronic low back pain, no 
neurological deficits, and no more than slight limitation of 
motion.  

2.  The veteran's degenerative joint disease of the left 
shoulder, status post-surgery, is characterized by pain, but 
does not prevent the veteran from lifting his left arm above 
shoulder height.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43 (as in effect from September 26, 2003).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's degenerative joint 
disease of the left shoulder, status post-surgery, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5200-03 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

Prior to the initial adjudication of the claimant's claims, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The November 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in April 2005.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities at 
issue since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The various VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in January 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

I. Initial rating - Degenerative joint disease of the 
lumbosacral spine

The veteran seeks an initial rating in excess of 10 percent 
for his degenerative joint disease of the lumbosacral spine.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  
Effective September 25, 2003, VA revised the criteria for the 
evaluation of diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43).  When a law or regulation 
changes while an appeal is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Within the August 2004 Statement of the Case, the veteran was 
afforded notice of the revised criteria.  Additionally, his 
pending appeal was reconsidered in light of the revised 
criteria thereafter.  Therefore, no prejudice to the veteran 
exists in the Board's adjudication of this issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

The revision to the diagnostic criteria for spinal 
disabilities amended the Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
These subsequent changes are noted below.  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent rating was assigned for slight 
limitation of motion, a 20 percent rating was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion was required.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent 
rating represented the maximum schedular rating under 
Diagnostic Codes 5292.  

Subsequent to the regulatory changes, degenerative disc 
disease and other disabilities of the spine may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2006).  

Upon receipt of the veteran's claim, he was afforded VA 
orthopedic examination in December 2002.  He reported a 
history of low back pain since approximately 1993.  No 
history of surgery was noted.  Ongoing low back pain was his 
primary current symptom.  On physical evaluation he had a 
mild left lumbar deviation which corrected with forward 
bending.  Range of motion testing indicated forward flexion 
to 85 degrees, extension to 25 degrees, lateral flexion to 35 
degrees bilaterally, and lateral rotation to 35 degrees 
bilaterally.  Deep tendon reflexes were 2+ bilaterally in the 
lower extremities, and sensory examination was within normal 
limits.  X-rays of the lumbosacral spine revealed mild 
posterior disc narrowing with posterior osteophytes at L5-S1.  
The final impression was of mild degenerative disc disease at 
L5-S1.  

Another VA orthopedic examination of the lumbosacral spine 
was afforded the veteran in April 2005.  He reported 
recurrent low back pain, especially with use.  His pain 
radiated into his left hip, but not the right.  He took 
Motrin on occasion, and denied exacerbations requiring bed 
rest.  He also denied any bladder or bowel symptoms or 
weakness of the lower extremities.  On physical examination 
he exhibited no spinal deformity, and spinal lordosis was 
normal.  Tenderness was present with palpation across the 
lumbosacral spine.  Range of motion testing confirmed forward 
flexion to 70 degrees, extension to 25 degrees, lateral 
flexion to 20 degrees bilaterally, and lateral rotation to 30 
degrees to the right and 35 degrees to the left.  Deep tendon 
reflexes were 2+ bilaterally in the lower extremities, and 
sensory examination was within normal limits.  X-rays of the 
lumbosacral spine revealed mild posterior disc narrowing with 
posterior osteophytes at L5-S1.  The final impression was 
degenerative disc disease at L5-S1 as well as degenerative 
osteoarthritis noted in 1993 while the veteran was still in 
the service.  The examiner noted that with repetitive range 
of the back, there was not further loss of painless active 
range of motion of the back as noted.  The veteran did 
require rest following back strain exacerbation with 
prolonged walking or standing.  There was no acute 
exacerbation which required prolonged bed rest or 
hospitalization.  The examiner concluded that mild 
degenerative osteoarthritis and degenerative disc disease of 
the lower back mildly interfered with the veteran's job and 
not apparently with his activities of daily living. 

The veteran has also had VA outpatient treatment since his 
claim was received in 2002.  However, while these records 
confirm his consistent reports of low back pain, they do not 
indicate additional symptomatology not noted on the VA 
examination reports.  

At his January 2007 personal hearing, the veteran stated his 
low back disability continued to cause him pain and loss of 
function.  He stated that his low back pain required him to 
miss days of work on a regular basis.  

As noted above, the diagnostic criteria for spinal 
disabilities were modified during the pendency of this 
appeal, and the veteran's claim must be considered under both 
the old and the new rating criteria.  Under the version of 
Diagnostic Code 5292 in effect prior to September 25, 2003, 
the Board must consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  

The Board will first consider the chronic orthopedic 
manifestations of the veteran's residuals of a lumbosacral 
spine injury.  As noted above, Diagnostic Code 5292 governs 
limitation of motion of the lumbar spine prior to September 
25, 2003.  Nevertheless, the December 2002 range of motion 
findings, the only range of motion findings of record for the 
time period in question, do not reflect any more than slight 
limitation of motion.  Comparing the veteran's range of 
motion findings to normal range of motion findings, the 
veteran is within 10 degrees or better of normal on most 
planes of motion for the low back.  Most measures of range of 
motion were within 5 degrees of normal, or were within normal 
limits.  Even with consideration of the guidance provided in 
DeLuca, supra, the Board does not find moderate limitation of 
motion.  Therefore, a finding of moderate limitation of 
motion, for which a 20 percent initial rating may be awarded, 
is not warranted.  

The Board must next consider the appropriate rating for the 
veteran's neurological manifestations of his residuals a low 
back injury.  In the present case, the objective neurological 
findings relate to the lower extremities.  Thus, Diagnostic 
Codes 8520-8530 are potentially applicable.  See 38 C.F.R. 
§ 4.124a (2006).

As previously noted, the December 2002 VA examination 
findings did not reveal radiculopathy or other neurological 
deficit.  His strength, sensation, and reflexes in the lower 
extremities were also within normal limits according to the 
examination report.  In the absence of any clear neurological 
manifestations attributable to his service-connected 
degenerative joint disease of the lumbosacral spine, a 
separate compensable rating for neurological impairment is 
not warranted.  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2006).  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
residuals of a low back injury.  It has been determined that 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 5292 for his orthopedic manifestations, and a 
noncompensable evaluation for his neurologic manifestations.  
Those separate orthopedic manifestation and neurologic 
manifestation ratings must be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities, 
if any.  In the present case, separate ratings for the 
veteran's orthopedic and neurologic manifestations would not 
result in a rating higher than the 10 percent initial rating 
already assigned.  

As noted above, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5235-42 (2006)).  These criteria have 
already been noted above.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  The 
preponderance of the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  While the veteran has 
experienced some recurrent low back pain, his pain has not 
resulted in incapacitating episodes requiring bed rest as 
prescribed by a physician.  

Similarly, the competent clinical evidence of record is 
against a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Again, the veteran has been awarded a 10 percent 
initial rating for his degenerative disc disease of the 
lumbosacral spine.  In order to qualify for the next-higher 
20 percent evaluation under the general rating formula for 
diseases and injuries of the thoracolumbar spine, the 
evidence must show forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Here, the veteran has had 
forward flexion to greater than 60 degrees at all times of 
record.  Additionally, his combined range of motion for the 
thoracolumbar spine has also been greater than 120 degrees, 
according to the examination reports.  As such, a 20 percent 
rating for orthopedic impairment manifested by limitation of 
motion is not warranted.  Finally, inasmuch as the veteran's 
current evaluations reflects the highest degree of impairment 
shown since the date of the grant of service connection for 
his low back disability, there is no basis for a staged 
rating in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
degenerative disc disease of the lumbosacral spine both prior 
to and after September 25, 2003.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Increased rating - Degenerative joint disease of the left 
shoulder

The veteran seeks a disability rating in excess of 10 percent 
for his degenerative joint disease of the left shoulder.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran has been awarded a 10 percent rating under 
Diagnostic Codes 5203-5010 for his degenerative joint disease 
of the left shoulder.  Diagnostic Code 5010, for arthritis 
due to trauma, in turn makes reference to Diagnostic Code 
5003, for degenerative arthritis.  Diagnostic Code 5003 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).  

Under Diagnostic Code 5203 (impairment of the scapula or 
clavicle), malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  As 
the veteran is left-handed, the criteria for the major 
(dominant) extremity will be utilized.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2006).  

Diagnostic Code 5201, for limitation of motion of the arm, 
must also be considered in the present case.  This Code 
provides a minimum 20 percent rating for limitation of motion 
of the major (dominant) arm to shoulder level, and a 30 
percent rating for limitation to midway between the side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  

Upon receipt of the veteran's claim, he was afforded VA 
orthopedic examination in December 2002.  He stated he first 
injured his left shoulder when he fell down a cliff while on 
training.  His injury was initially treated in the field, but 
he re-injured his left shoulder several years later during a 
tug-of-war match.  He had reconstructive shoulder surgery in 
1994.  More recently, he has experienced pain and crepitus in 
the left shoulder, especially with use and/or cold weather.  
He was noted to be left-handed.  Physical examination of his 
left shoulder revealed healed surgical scars along the 
posterior and anterior shoulder.  The left shoulder displayed 
no swelling, but it was tender to palpation.  Range of motion 
was reported to be painless with flexion reported to be from 
0 to 170 degrees and from 0 to 170 degrees; extension from 0 
to 40 degrees; adduction was from 0 to 40 degrees; internal 
rotation was from 0 to 50 degrees; and external rotation was 
from 0 to 40 degrees.  Some pain and discomfort were reported 
at the extremes of motion.  The muscles of the left shoulder 
displayed no atrophy, and deep tendon reflexes and sensory 
responses were within normal limits.  The final impression 
was status post posterior capsular labral reconstruction of 
the left shoulder.  

Another VA orthopedic examination was afforded the veteran in 
February 2005.  His history of left shoulder injury and 
surgery was noted.  He stated he continued to experience 
soreness in the left shoulder, with increased pain with use 
or cold weather.  He only used pain medication during 
episodes of increased pain.  On physical examination he had 
no atrophy or swelling of the muscles of the left shoulder.  
However, some mild discomfort was noted with palpation over 
the acromioclavicular joint.  Range of motion testing 
indicated abduction to 140 degrees, flexion to 160 degrees, 
extension to 30 degrees, internal rotation to 60 degrees, and 
external rotation to 75 degrees.  Muscle strength and sensory 
response was within normal limits, and deep tendon reflexes 
were 1+ and symmetrical.  The examiner noted that while the 
veteran might experience additional limitation of motion 
during acute exacerbations, the examiner was unable to 
quantify such additional impairment as it depended on the 
level of the severity of pain and the presence or absence of 
stiffness.  The examiner noted that the veteran reported that 
with exercise, the shoulder felt a little bit better the 
following day.  There were no complaints of fatigue, and the 
examiner found no evidence of weakness.  He was noted to work 
as a correctional officer, and the examiner saw no 
limitations in his employment due to the left shoulder 
condition.  X-rays of the left shoulder confirmed 
degenerative changes in the shoulder joint.  The final 
impression was status post left shoulder surgery, with 
residuals.  

The veteran has also had VA outpatient medical treatment 
since his claim was received in 2002.  However, records of 
such treatment only confirm his consistent reports of left 
shoulder pain, but do not indicate additional disability not 
noted on the VA examination reports.  

At his January 2007 personal hearing, the veteran stated his 
left shoulder disability continued to cause him pain and loss 
of function.  He stated that in his job as a correctional 
officer, he was required to train new hires, and his left 
shoulder inhibited him in performing such training.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's left 
shoulder disability.  At no time during the pendency of this 
appeal has the veteran exhibited nonunion or loose motion of 
the clavicle or scapula, for which a 20 percent evaluation 
would be warranted.  Additionally, evaluation of his left 
shoulder disability under other criteria for the shoulder 
joint would not result in an increased rating.  At all times 
of record, he was able to raise his left arm to well above 
shoulder level, indicating a 20 percent rating for limitation 
of motion of the left shoulder is not warranted.  
Furthermore, no examiner has suggested the veteran has 
additional limitation of motion of the left shoulder due to 
such factors as pain, pain with use, incoordination, 
fatigability, or weakness that is equivalent to the required 
symptomatology for the next higher rating; thus, a higher 
rating based on such factors is not warranted.  See DeLuca, 
supra.  The veteran has also not exhibited ankylosis or 
humeral impairment of the left shoulder joint, for which a 
higher evaluation might be warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202 (2006).  Finally, the veteran has 
displayed no loss of muscle strength or function, or 
neurological deficit attributable to his left shoulder 
disability, for which an increased rating would be warranted.  
Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
degenerative joint disease of the left shoulder, status post-
surgery.  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for 
distinct manifestations of a service-connected disability, 
such as scars.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2006).  However, while the veteran has surgical 
scars of the left shoulder as a result of his service-
connected disability, he has also already been awarded a 
separate compensable rating for this disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left shoulder disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is currently employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

Overall, the preponderance of the evidence is against the 
veteran's increased rating claim for his degenerative joint 
disease of the left shoulder, status post-surgery.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 10 percent for the veteran's 
degenerative joint disease of the lumbosacral spine is 
denied.  

A disability rating in excess of 10 percent for the veteran's 
degenerative joint disease of the left shoulder, status post-
surgery, is denied.  


REMAND

In a February 2006 rating decision, the RO denied the veteran 
an initial rating in excess of 10 percent for his episodic 
myotonia with muscle stiffness, right upper extremity, and 
carpal tunnel syndrome, right wrist.  In January 2007, he 
filed a written statement indicating disagreement with the 
February 2006 rating decision.  A Statement of the Case on 
that issue has yet to be provided the veteran.  The U.S. 
Court of Appeals for Veterans Claims (Court) held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Hence, a remand by the Board is required in 
order to afford the veteran proper appellate procedural 
development.  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  38 U.S.C.A. § 7105 (West 2002).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a statement of 
the case regarding the issue of entitlement to 
an initial rating in excess of 10 percent for 
his episodic myotonia with muscle stiffness, 
right upper extremity, and carpal tunnel 
syndrome, right wrist.  This Statement of the 
Case should contain the pertinent laws and 
regulations concerning the issue on appeal.  
Only if a timely substantive appeal is filed 
should this issue be returned to the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


